Citation Nr: 0635556	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  03-13 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a heart disability, 
claimed as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for a heart disability 
on a direct basis.

3.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for a right eye 
disability, claimed as secondary to service-connected 
diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1970.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

Procedural history

In the March 2003 rating decision, service connection was 
granted for diabetes mellitus.  Service connection was denied 
for an eye condition (both on a direct basis and as secondary 
to diabetes mellitus), an irregular heartbeat (both on a 
direct basis and as secondary to diabetes mellitus), 
hypertension (both on a direct basis and as secondary to 
diabetes mellitus).  The veteran perfected an appeal as to 
the denials of secondary service connection for an eye 
condition, an irregular heartbeat, and  hypertension, and the 
denial of direct service connection for an irregular 
heartbeat.

In May 2004, the Board remanded these issues for further 
development.
A supplemental statement of the case (SSOC) was issued by the 
VA Appeals Management Center in June 2006 which continued the 
previous denials of service connection for a heart 
disability, hypertension, and a right eye disability.  These 
issues are once again before the Board.

In October 2006, the Board granted the veteran's motion to 
advance his case on the Board's docket due to his advanced 
age.  38 C.F.R. § 20.900(c) (2006).

All issues except for secondary service connection for a 
heart disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.

Issues not on appeal

A compensable rating for bilateral hearing loss was also 
denied in the March 2003 RO rating decision.  In a May 2004 
decision, the Board granted a 
10 percent disability rating for bilateral hearing loss and 
remanded the other issues for further development.  The 
Board's decision is final.  See 38 C.F.R. § 20.1100 (2006).  
That issue accordingly has been resolved.
  
In an August 2004 RO decision, an effective date of June 17, 
2002 was assigned for the 10 percent disability rating for 
bilateral hearing loss.  The veteran has not disagreed with 
the effective date of the 10 percent disability rating.  

The March 2003 RO rating decision also denied the veteran's 
claim of entitlement to service connection for peripheral 
neuropathy of the lower extremities.  That issue was remanded 
by the Board in May 2004.  In a January 2006 rating decision, 
service connection was granted for bilateral peripheral 
neuropathy of the lower extremities 10 percent disability 
ratings were assigned for each extremity, effective June 17, 
2002.  That matter accordingly has been resolved.  To the 
Board's knowledge, the veteran has not disagreed with the 
assigned rating or its effective date.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed 
claim for service connection is granted during the pendency 
of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned 
for the disability or the effective date of service 
connection].




FINDING OF FACT

The competent medical evidence of record does not support a 
conclusion that the veteran's atrial arrhythmia is caused by 
or aggravated by his service-connected diabetes mellitus.


CONCLUSION OF LAW

Atrial arrhythmia is not proximately due to or the result of 
the service-connected diabetes mellitus.  38 C.F.R. § 3.310 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking secondary service connection for a 
heart disability, claimed as an irregular heartbeat.  As is 
discussed elsewhere in this decision, the remaining issues on 
appeal are being remanded for additional development.   

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in letters sent in May 
2003, August 2004, and December 2004, which were specifically 
intended to address the requirements of the VCAA.  The May 
2003 and August 2004 VCAA letters informed the veteran of the 
evidence necessary to establish secondary service connection.  
Accordingly, the veteran was informed of the information and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim.

As for the evidence to be provided by the veteran, he was 
specifically advised in the May 2003 and August 2004 VCAA 
letters to inform VA of medical evidence pertaining to his 
claimed disabilities and to submit VA Form(s) 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA), for each private or 
other non-VA doctor and medical care facility that treated 
him for his claimed disabilities.

Moreover, in the December 2004 VCAA letter, the veteran was 
informed that VA would be scheduling him for a VA 
examination.  [A VA examination regarding the heart 
disability was conducted in June 2005.]

With regard to evidence that VA would attempt to obtain on 
his behalf, the veteran was advised in the May 2003 VCAA 
letter that VA would make reasonable efforts to help him get 
evidence necessary to support his claim.  In the 2004 VCAA 
letters, the veteran was advised that VA was responsible for 
getting relevant records from any Federal agency, to include 
records from the military, VA medical centers (including 
private facilities where VA authorized treatment), and the 
Social Security Administration.  The veteran was also told 
that VA make reasonable efforts to get relevant records not 
held by a Federal agency, including records from state and 
local governments, private doctors and hospitals, and current 
or former employers.

In the May 2003 VCAA letter, the RO informed the veteran that 
he may submit any evidence himself that is not of record.  
This request was unlimited; that is, it can reasonably be 
read to encompass any and all evidence in the veteran's 
possession.  Furthermore, in the August 2004 VCAA letter, the 
RO specifically informed the veteran to submit any evidence 
in his possession that pertained to his claim.  The VCAA 
letters thus complied with the requirement of 38 C.F.R. 
§ 3.159(b)(1) to request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim because the letters informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by VA.
In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the veteran's claim was adjudicated by the RO prior to the 
VCAA notice.  However, the veteran's claim was readjudicated 
by the AMC following the issuance of the VCAA letters in May 
2003, August 2004, and December 2004, and after that the 
veteran was allowed the opportunity to present evidence and 
argument in response.  See the SSOC issued in June 2006.  
The Board accordingly finds that there is no prejudice to the 
veteran in the timing of the VCAA notice.  Moreover, the 
veteran has not alleged any prejudice.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006) [timing errors such as this do 
not have the natural effect of producing prejudice and, 
therefore, prejudice must be pled as to it].

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Element (2), current disability, is not at issue because 
there is medical evidence that the veteran has his claimed 
disability.  The veteran's secondary service connection claim 
for a heart disability was denied based on element (3), 
relationship of such disability to the veteran's service.  As 
explained above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to that crucial 
element.  Elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of the 
secondary service connection claim.  In other words, any lack 
of advisement as to those two elements is meaningless, 
because a disability rating and effective date were not 
assigned.

Because the Board concludes below that the preponderance of 
the evidence is against the claim for secondary service 
connection for a heart disability, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

In short, for reasons expressed above the Board concludes 
that there is no prejudice to the veteran in Board's 
considering this issue on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].    

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  The Board finds that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained, to the extent necessary.

The evidence of record includes service medical records, 
private and VA medical records, and a report of VA 
examination with a medical opinion which obtained pursuant to 
the Board's May 2004 remand.  Also, a copy of a report of a 
June 2002 VA 24-hour holter monitor study was obtained, 
pursuant to the May 2004 Board remand.

As will be discussed in the remand section below, the 
veteran's claims of entitlement to secondary service 
connection for hypertension and a right eye disability are 
being remanded so that additional medical records may be 
obtained.  There is no indication that any of these records 
would provide information pertinent to the crucial element in 
the secondary service connection claim, medical nexus.  The 
Board is remanding the other claims because, unlike the claim 
of secondary service connection for a heart disability, there 
is an indication that the sought after records are pertinent 
to those claims.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
issue has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2006).  He has retained the services of a 
representative, who has provided argument on his behalf.  He 
has not requested a hearing before a Veterans Law Judge.

Accordingly, the Board will proceed to a decision on the 
merits.

Relevant law and regulations

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 
See 38 C.F.R. § 3.310(a) (2006); see also Harder v. Brown, 5 
Vet. App. 183, 187 (1993).  Additional disability resulting 
from the aggravation of a non-service-connected condition by 
a service-connected condition is also compensable under 
38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).



Analysis

In this case, the medical evidence reflects that the veteran 
has atrial arrhythmia.  Service connection is in effect for 
diabetes mellitus.  Accordingly, Wallin elements (1) and (2) 
have been satisfied.

With respect to crucial Wallin element (3), medical nexus, a 
June 2005 medical opinion from a VA examining physician, 
which was generated in response to the Board's May 2004 
remand and which is the only medical opinion of record, 
indicates that it is less likely than not that the veteran's 
atrial arrhythmia is secondary to his service-connected 
diabetes mellitus.  The examiner's rationale was that the 
mechanism by which the atrial arrhythmia could be caused or 
aggravated by the veteran's diabetes mellitus would be 
through coronary artery disease and that there is no evidence 
that the veteran has coronary artery disease.  Accordingly, 
the physician found no nexus between the service-connected 
diabetes mellitus and the atrial arrhythmia.

There is no medical nexus evidence which serves to link the 
veteran's atrial arrhythmia with his diabetes mellitus.  No 
clinician has attributed the veteran's atrial arrhythmia to 
diabetes mellitus or indicated that the atrial arrhythmia has 
been worsened by the diabetes mellitus.  The veteran has been 
accorded ample opportunity to obtain a medical nexus opinion 
which supports his claim.  He has not done so.  See 
38 U.S.C.A. § 5107(a) (West 2002) [it is a claimant's 
responsibility to support a claim for VA benefits]. 

For reasons explained above, the Board finds that a 
preponderance of the evidence supports the conclusion that 
the veteran's atrial arrhythmia was not caused or aggravated 
by the service-connected diabetes mellitus.  Critical Wallin 
element (3) has not been met, and the veteran's claim fails 
on that basis.



Conclusion

In summary, in the absence of the third required Wallin 
element, the Board concludes that a preponderance of the 
evidence is against the claim of entitlement to secondary 
service connection for a heart disability.  The benefit 
sought on appeal is accordingly denied.


ORDER

Service connection for a heart disability, claimed as 
secondary to service-connected diabetes mellitus, is denied.


REMAND

2.  Entitlement to service connection for a heart disability 
on a direct basis.

3.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for a right eye 
disability, claimed as secondary to service-connected 
diabetes mellitus.

For reasons expressed immediately below, the Board believes 
that these issues must be remanded for further evidentiary 
development.  

Reasons for remand

VA medical opinion

In its May 2004 remand, the Board directed the RO to obtain a 
medical opinion as to whether the veteran's current heart 
disability was related to his active military service.  
Although as discussed above an opinion was rendered in June 
2005, the examiner did not address the matter of direct 
service connection and instead limited his response to the 
issue of secondary service connection.  Therefore, the RO did 
not comply with the directives of the May 2004 Board remand.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) [compliance 
with remand instructions is neither optional nor 
discretionary; where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance].  

An opinion concerning direct service connection must be 
obtained.  If possible, the veteran's claims file should be 
made available to the June 2005 VA examiner in order to 
obtain a medical opinion regarding direct service connection.

VA medical records

Pursuant to the Board's remand, an opinion on the matter of 
the relationship between the veteran's service-connected 
diabetes mellitus and his hypertension was obtained.  That 
opinion was unfavorable to the veteran's claim.  The opinion 
of the June 2005 VA examiner regarding a relationship between 
the veteran's hypertension and diabetes mellitus is 
predicated on the veteran's hypertension and diabetes 
mellitus having their onset at the same time, approximately 
10 or more years prior to the date of examination.

In his June 2002 claim, the veteran asserted that he was 
first diagnosed with diabetes mellitus in approximately 1983, 
and that he was first diagnosed with hypertension in 
approximately 1997.  In essence, he contended that VA medical 
records would establish this.  In a March 2004 statement, the 
veteran requested that his medical records from the VA 
Medical Center in Columbia, South Carolina for the period 
from April 1993 to September 1995 be reviewed.  
  
Under these circumstances, the board believes that records 
from the VA outpatient clinic in Greenville, South Carolina, 
for the period from 1972 to 1994; and records from VA Medical 
Center in Columbia, South Carolina for the period from April 
1993 to September 1995 should be obtained.

Private medical records

In July 2006, the veteran authorized the release of records 
for a Dr. M.C. regarding his eye disability.  These records 
have not been obtained.

Issue clarification

In the May 2004 remand, the Board requested that the RO 
contact the veteran's representative for the purpose of 
clarifying whether he claiming service connection for a 
disorder specific to the right eye or for a disorder 
affecting both eyes.  It appears based on a review of the 
veteran's claims file that the RO did not contact the 
veteran's representative about this matter.  Moreover, the RO 
did not ask the veteran about this matter in the August 2004 
VCAA letter.  This matter still needs to be clarified.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should contact the veteran 
through his representative for the 
purpose of clarifying whether he claiming 
service connection for a disorder 
specific to the right eye or for a 
disorder affecting both eyes.  Efforts to 
contact the veteran's representative 
should be memorialized in the veteran's 
claims file.  The response of the 
veteran's representative should be 
memorialized in the veteran's claims 
file.

2.  VBA should obtain copies of treatment 
records of the veteran from the VA 
outpatient clinic in Greenville, South 
Carolina (in particular from 1972 to 
1994); and from the VA Medical Center 
Columbia, South Carolina  (in particular 
from April 1993 to September 1995).  Any 
such treatment records so obtained should 
be associated with the veteran's claims 
file.

3.  With the signed authorizations 
provided by the veteran, VBA should 
request the veteran's records from Dr. 
M.C. from 2003 to the present.  Any such 
treatment records so obtained should be 
associated with the veteran's VA claims 
folder.

4.  VBA should arrange for the veteran's 
claims folder to be reviewed by the 
physician who conducted the June 2005 VA 
examination.  That physician should 
render an opinion as to whether it is as 
least as likely as not that the veteran's 
atrial arrhythmia is directly related to 
his military service, to include the 
heart murmur found on a February 1967 
physical examination.  The physician 
should also review additionally obtained 
(if any) medical records from the 
Greenville and Columbia medical 
facilities in order to determine whether 
they impact his conclusion as to the 
relationship between the veteran's 
service-connected diabetes mellitus and 
hypertension.  A report should be 
prepared and associated with the 
veteran's VA claims folder.

If the physician who conducted the June 
2005 VA examination is unavailable, the 
veteran's claims folder should be made 
reviewed by a physician with appropriate 
expertise to render the above-mentioned 
opinion(s).  If the reviewer deems it to 
be necessary, the veteran should undergo 
examination and/or diagnostic testing.  

5.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems necessary 
based on the state of the record at the 
time, VBA should again review the record 
and readjudicate the issues on appeal.  
If the decision remains unfavorable to 
the veteran, a supplemental statement of 
the case (SSOC) should be prepared.  The 
veteran and his representative should be 
provided with the SSOC and an appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


